Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 19-20 are objected to because of the following informalities:  
Claim 3 recites in line 4 “indicative of indicative of”, which should be replaced with “indicative of”.
Claim 19 recites “enabling, by using the object detection model, cross-domain object detection inferences”, which should be replaced with “enable, by using the object detection model, cross-domain object detection inferences”.
Claim 20 recites “wherein the instance-level domain alignment objective based on the plurality of domain classification outputs”, which should be replaced with “wherein the instance-level domain alignment objective is based on the plurality of domain classification outputs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 19-20 recite “enabling, by using the object detection model, cross-domain object detection inferences”. However, it is unclear what this limitation means in the claims since it is unclear if the recited “cross-domain object detection inferences” are actually generated. 
Claim 1 recites “wherein the domain alignment objective is based on the plurality of region proposals”. However, there is insufficient antecedent basis for “the domain alignment objective” in this claim limitation. 
Claims 2-18 depend on claim 1 and are therefore rejected on the same ground as claim 1.
For the rest of this office action, examiner will interpret “the domain alignment objective” as “the instance-level domain alignment objective” in claim 1.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Alqasir et al., "Region proposal oriented approach for domain adaptive object detection." In International Conference on Advanced Concepts for Intelligent Vision Systems 2020 Feb 10 (pp. 38-50). Springer, Cham, hereinafter Alqasir.
Lin et al., "Feature pyramid networks for object detection." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 2117-2125. 2017, hereinafter Lin
Li et al., "Semi-Supervised Domain Adaptation by Covariance Matching," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 41, no. 11, pp. 2724-2739, 1 Nov. 2019, doi: 10.1109/TPAMI.2018.2866846, hereinafter Li.
Cheng et al., US 20210056693 A1, published on 2021-02-25, filed on 2019-11-05, hereinafter Cheng.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13-16 and 18 are rejected under 35 U.S.C. 102 as being anticipated by Alqasir.
Regarding claim 1, Alqasir discloses a method for adapting an object detection model for use with data associated with a target domain, the object detection model pretrained based on a source dataset, the source dataset including labeled image data associated with a source domain that is different than the target domain, (Alqasir: Abstract, Fig. 3, first para. of section 1, section 3.2 (particularly, first para. and the para. including equation 2 on page 43), and section 4.1 (e.g., first para.)
inputting, into the object detection model, batches of the source dataset and batches of a target dataset; (Alqasir: Fig. 3. The section 3.2 (particularly the paragraph including equation 2). The section 4.1 (e.g., first para.))
wherein the target dataset includes image data associated with the target domain; (Alqasir: The section 3.2 (particularly, first para.) and section 4.1 (e.g., first para.))
generating, using the object detection model, based on the batches of the source dataset and the batches of the target dataset, a plurality of region proposals; (Alqasir: Figs. 2-3. In particular, “ROI Pooling (RP)” in the figures.)
wherein a given region proposal of the plurality of region proposals is indicative of a prediction, by the object detection model, of a bounded region in a given image where a detected object resides; (Alqasir: Figs. 2-3. See explanations in section 2, first paragraph.)
training, using an instance-level domain alignment objective as an objective function, the object detection model to generate domain-agnostic region proposals; (Alqasir: Figs. 2-3. The last term in equation 2. The last paragraph of section 2 (“In this work, we propose to incorporate two adversarial domain adaptation modules in Faster R-CNN: … the second one at instance-level to adapt the RoI-pooled features used in the final classification module”).)
wherein the domain alignment objective is based on the plurality of region proposals; (Alqasir: Figs. 2-3. The section 3.2 and equation 2.) and 
enabling, by using the object detection model, cross-domain object detection inferences. (Alqasir: Abstract. Section 4 has shown two examples of using the objection detection model to generate the cross-domain object detection inferences with good results, i.e., the claimed “enabling”.)
Regarding claim 2, Alqasir discloses the method of claim 1, the batches of the source dataset and the batches of the target dataset are alternately input into the object detection model. (Alqasir: last paragraph in section 4.1 (“Each iteration has 2 mini-batches, one from source domain and the other from target domain.”))
Regarding claim 3, Alqasir discloses the method of claim 1, further comprising: generating, using a domain classifier, based on the plurality of region proposals, a plurality of domain classification outputs, each of the plurality of domain classification outputs indicative of a determination, by the domain classifier, of whether a given region proposal is associated with the source domain or the target domain; wherein the instance-level domain alignment objective is based on the plurality of domain classification outputs. (Alqasir: section 3.2 and last paragraph of section 4.1 (“As a standard practice, Faster R-CNN backbone is initialized with pre-trained weights on ImageNet classification. We use a learning rate of 0.001 for 50k iterations, and 0.0001 for the next 20k iterations. Each iteration has 2 mini-batches, one from source domain and the other from target domain. The trade-off parameter λ to balance Faster R-CNN loss and domain adaptation loss is set to 0.1 as in [3]. We use a momentum of 0.9 and a weight decay of 0.0005.”))
Regarding claim 4, Alqasir discloses the method of claim 3, wherein training the object detection model includes adjusting a parameter of the object detection model to reduce an accuracy of the domain classifier. (Alqasir: Abstract, Fig. 1, sections 3.2 and 4.1. This is implied since the domain classifier of the object detection model after domain adaptation (i.e., by adjusting at least one parameter of the object detection model) cannot distinguish the source domain from the target domain as much as the domain classifier before the domain adaptation, i.e., the accuracy of the domain classifier is reduced.)
Regarding claim 5, Alqasir discloses the method of claim 3, further comprising: training the domain classifier using the instance-level domain alignment objective. (Alqasir: equation 2.)
Regarding claim 11, Alqasir discloses the method of claim 1, wherein training the object detection model includes: for a particular batch of the source dataset: training the object detection model using a first overall objective function; wherein the first overall objective function is based on an object detection objective and the instance-level domain alignment objective; and for a particular batch of the target dataset: training the object detection model using a second overall objective function; wherein the second overall objective function is based on the instance-level domain alignment objective but not the object detection objective. (Alqasir: Figs. 2-3. The last paragraph of section 2 (“In this work, we propose to incorporate two adversarial domain adaptation modules in Faster R-CNN: … the second one at instance-level to adapt the RoI-pooled features used in the final classification module”). Section 3.2 (in particular, the paragraph including equation 2).)
Regarding claim 13, Alqasir discloses the method of claim 1, wherein enabling cross-domain object detection inferences includes: deploying the object detection model for use in an image processing tool after training the object detection model. (Alqasir: Abstract and section 4.)
Regarding claim 14, Alqasir discloses the method of claim 13, wherein the image processing tool is any of a computing device or an application. (Alqasir: Abstract and section 4.)
Regarding claim 15, Alqasir discloses the method of claim 13, further comprising: inputting, to the deployed object detection model, an image associated with the target domain, wherein the image is not included in the target dataset; and generating, using the object detection model, based on the image, an object detection inference, the object detection inference indicative of a detected object in the image. (Alqasir: section 4.)
Regarding claim 16, Alqasir discloses the method of claim 1, wherein image data in the source dataset and/or target dataset include any one or more of: digital documents; digital scans; digital artwork; or digital natural scene images. (Alqasir: Figs. 4-5 in section 4.)
Regarding claim 18, Alqasir discloses the method of claim 1, wherein the source domain and target domain are associated with any of an image type, an image format, a document type, a document format, a language, or an industry. (Alqasir: section 4.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alqasir as applied to claim 1 and further in view of Lin.
Regarding claim 6, Alqasir discloses the method of claim 1, further comprising: 
generating, using the object detection model, based on the batches of the source dataset and the batches of the target dataset, a plurality of feature maps; (Alqasir: Fig. 3 and section 3.2. For example, F1, F2 and F3i.) and 
training, using a Alqasir: section 3.2, particularly, equation 2)
wherein the Alqasir: see equation 2) 
Alqasir does not disclose explicitly but Lin teaches, in the analogous art, the pixel-level domain alignment objective. (Lin: section 3 (Feature Pyramid Network) and  section 4 (4.1. Feature Pyramid Networks for RPN and 4.2. Feature Pyramid Networks for Fast R-CNN))
Lin: section 4) and as a result would make the method from Alqasir much better and more flexible. 
Therefore, it would have been obvious to combine Alqasir with Lin to obtain the invention as specified in claim 6. 
Regarding claim 7, Alqasir {modified by Lin} discloses the method of claim 6, wherein the pixel-level domain alignment objective is associated with a first objective function; wherein the instance-level domain alignment objective is associated with a second objective function; and wherein training the object detection model includes: adjusting one or more parameters of the object detection model to minimize an overall loss, the overall loss based on a sum of the first objective function and the second objective function. (Alqasir: section 3.2 (particularly equation 2). Lin: section 4. As discussed in section 4 of Lin, both RPN and R-CNN are modified with FPN. After modifying Alqasir by Lin, the second term in equation 2 of Alqasir (see discussions of Lin in section 4.1) is interpreted as the claimed “pixel-level domain alignment objective” (or “first objective function”) and the third term in in equation 2 of Alqasir (see discussions of Lin in section 4.2) is interpreted as the claimed “instance-level domain alignment objective” (or “second objective function”).)
Regarding claim 8, Alqasir {modified by Lin} discloses the method of claim 6, further comprising: generating, using a second domain classifier, based on the plurality of feature maps, a second plurality of domain classification outputs, each of the second plurality of domain classification outputs indicative of a determination, by the second domain classifier, of whether a given pixel in a given feature map is associated with the source domain or the target domain; wherein the pixel-level domain alignment objective is based on the second plurality of domain classification outputs. (Alqasir: Fig. 3 (particularly the outputs) and section 3.2 (particularly equation 2). Lin: section 4.)
Regarding claim 9, Alqasir {modified by Lin} discloses the method of claim 8, wherein the plurality of feature maps include: a first feature map at a first resolution; and a second feature map at a second resolution that is different than the first resolution; and wherein the first feature map and second feature map are part of a feature pyramid output by a feature pyramid network (FPN) associated with the object detection model; wherein the second domain classifier includes: a first resolution-specific domain classifier associated with the first resolution; and a second resolution-specific domain classifier associated with the second resolution; and wherein generating the second plurality of domain classification outputs includes: generating, using the first resolution-specific domain classifier, based on the first feature map, a first domain classification Alqasir: Fig. 3 and section 3.2 (particularly equation 2). Lin: Fig. 3 and section 3.)
Regarding claim 10, Alqasir {modified by Lin} discloses the method of claim 1, wherein the object detection model includes an FPN and a region proposal network (RPN); wherein inputting, into the object detection model, the batches of the source dataset and the batches of the target dataset includes: inputting, into the FPN, the batches of the source dataset and the batches of the target dataset; and generating, using the FPN, based on the batches of the source dataset and the batches of the target dataset, a plurality of feature maps; and wherein generating, using the object detection model, the plurality of region proposals includes: inputting, into the RPN, the plurality of feature maps; wherein the plurality of region proposals are generated, using the RPN, based on the plurality of feature maps. (Alqasir: Fig. 2-3 and section 3.2 (particularly equation 2). Lin: Fig. 3 and section 3.)
The reasoning and motivation to combine are similar to those for claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alqasir as applied to claim 1 and further in view of Li.
Regarding claim 17, which depends on claim 1, Alqasir does not disclose explicitly but Li teaches, in the analogous art, wherein the labeled image data associated with the source domain includes documents in a first language; wherein the image data associated with the target domain includes documents in a second language; and wherein the first language is different than the second language. (Li: section 7, particularly, sub-section 7.2 and Tables 1-2 & 7-8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alqasir’s disclosure with Li’s teachings by combining the method for domain adaptation of an object detection model (from Alqasir) with the domain adaptation for multilingual documents classification (from Li) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of an object detection model would still work in the way according to Alqasir and the domain adaptation for multilingual documents classification would continue to function as taught by Li. In fact, the inclusion of Li's domain adaptation for multilingual documents classification would provide a practical application of the method for domain adaptation of an object detection model (Li: section 4) and as a result would expand the application of the method from Alqasir into the area of multilingual documents classification. As shown in Tables 7-8, multiple domain adaptation methods are applied to the multilingual 
Therefore, it would have been obvious to combine Alqasir with Li to obtain the invention as specified in claim 17. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alqasir as applied to claim 1 and further in view of Cheng.
In the cited NPL of Alqasir, a technique for domain adaptation of an object detection model is described but the apparatus or the computer-readable medium (CRM) storing the program to implement the technique is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technique by a computer or its equivalents which include CRM as evidenced by the further disclosure from Cheng (Cheng: Fig. 1, [0081, 0202-0203, 0214]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alqasir’s technique with a computer from Cheng to yield predictable results of the apparatus or CRM implementation of the technique for domain adaptation of an object detection model.
Claims 19-20 are the apparatus and computer-readable medium (Cheng: Fig. 1, [0081, 0202-0203, 0214]) claims, respectively, corresponding to the method claim 1. Therefore, since claims 19-20 are similar in scope to claim 1, claims 19-20 are rejected on the same grounds as claim 1.

Allowable Subject Matter
While claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, it is neither anticipated by nor obvious in view of the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feris et al. (US 20130016877 A1): View-specific object detectors are learned as a function of scene geometry and object motion patterns. Motion directions are determined for object images extracted from a training dataset and collected from different camera scene viewpoints. The object images are categorized into clusters as a function of similarities of their determined motion directions, the object images in each cluster are acquired from the same camera scene viewpoint. Zenith angles are estimated for object image poses in the clusters relative to a position of a horizon in the cluster camera scene viewpoint, and azimuth angles of the poses as a function of a relation of the determined motion directions of the clustered images to the cluster camera scene viewpoint. Detectors are thus built for recognizing objects in input video, one for each of the clusters, and associated with the estimated zenith angles and azimuth angles of the poses of the respective clusters. (Abstract)

    PNG
    media_image1.png
    544
    521
    media_image1.png
    Greyscale

Jie (US 20210279513 A1): The disclosure provides a target detection method and apparatus, a model training method and apparatus, a device, and a storage medium. The target detection method includes: obtaining a first image; obtaining a second image corresponding to the first image, the second image belonging to a second domain; and obtaining a detection result corresponding to the second image through a cross-domain image detection model, the detection result including target localization information and target class information of a target object, the cross-domain image detection model including a first network model configured to convert Abstract)

    PNG
    media_image2.png
    239
    619
    media_image2.png
    Greyscale

Hoffman et al., "FCNs in the wild: Pixel-level adversarial and constraint-based adaptation." arXiv preprint arXiv:1612.02649 (2016).

    PNG
    media_image3.png
    507
    568
    media_image3.png
    Greyscale

Meier et al., "Fully Convolutional Neural Networks for Newspaper Article Segmentation," 2017 14th IAPR International Conference on Document Analysis and Recognition (ICDAR), 2017, pp. 414-419, doi: 10.1109/ICDAR.2017.75.

    PNG
    media_image4.png
    507
    1356
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FENG NIU/Primary Examiner, Art Unit 2669